Title: [Diary entry: 26 February 1760]
From: Washington, George
To: 

Tuesday Feby. 26th. Began Plowing the Field by the Stable and Quarter for Oats and Clover. Set two plows to Work under the care of Mulatto, & Cook Jacks. Layd the Worm round my Peach Orchard & had the Fence put up. Made an absolute agreement with Mr. Clifton for his Land (so far as depended upon him) on the following terms—to wit, I am to give him £1150 Sterling for his Neck Lands, containg. 1806 Acres, and to allow him the use of this Plantn. he lives on till fall twelve months. He on his part is to procure the Gentlemen of Maryland to whom his Lands are under Mortgage to join in a Conveyance and is to put me into possession of the Land so soon as this can be done. He is not to cut down any Timber, nor clear any Ground nor to use more Wood than what shall be absolutely necessary for Fences and firing. Neither is he to assent to any alterations of Tenants transferring of Leases &ca. but on the contrary is to discourage every practice that has a tendancy to lessen the value of the Land. N.B. He is also to bring Mr. Mercers opinion concerning the validity of a private sale made by himself. Went down to Occoquan, by appointment to look at Colo. Cockes Cattle, but Mr. Peakes being from home I made no agreemt. for them not caring to give the price he askd for them. Calld & dind at Captn. McCarty’s in my way home & left the order of Court appointing him and others to appraisers of Nation’s Estate (which I had sent my Boy down for) and at the same time got a promise of him to Prize & Inspect his Tobo. at the Warehouse. Bottled 35 dozn. of Cyder, the weather very warm, & Cloudy with some Rain last Night.